Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/820,152 filed on March 16, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on April 12, 2021 under 37 CFR 1.111 in response to a non-final rejection mailed on January 14, 2021. Claims 1-18, as originally submitted, are currently pending.
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Response to Arguments
Applicant's arguments/remarks filed on April 12, 2021 have been fully considered.
With respect to objection to claims as being unpatentable under nonstatutory double patenting, in view of applicant’s filing of a Terminal Disclaimer, the rejection of claims is withdrawn.
On p. 7 of the applicant's arguments/remarks, with respect to rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Coban et al., US 2013/0083853 
“The claimed invention is owned by Qualcomm Incorporated. The effective filing date of the claimed invention is October 11, 2017 because it is a continuation of U.S. Patent Application 16/131,860 filed September 14, 2018 which claims priority to U.S. Provisional Patent Application 62/571,161.”  Applicant goes on to argue that Coban that is owned by Qualcomm, has an effective filing date of June 5, 2012.
The examiner agrees with both of the above assertion. But the applicant fails to provide a reason, or reasons, why Coban cannot be used as a reference under 35 U.S.C. 103.
The instant application is after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Under AIA , a prior art reference that qualifies for rejection under either 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) can be used for rejection under 35 U.S.C. 103. Coban has a public availability date of April 4, 2013 which predates the effective filing date of the instant application is October 11, 2017 and neither of the exceptions (A) or (B) apply. Therefore, Coban is a proper prior art reference under 35 U.S.C. 102(a)(1). 
Furthermore, Chuang, assigned to Mediatek, claims priority to a) provisional application 62/213,257, filed on September 2, 2015; and b) a published PCT Application No. PCT/CN2016/097853, published as WO 2017/036414 A1 on March 9, 2017, both said dates predate the effective filing date of the instant application is October 11, 2017 and is, therefore, available under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2), 
The examiner maintains his rejection of claims 1-18 under 35 U.S.C. 103.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coban et al., US 2013/0083853 A1 (hereinafter “Coban”) in view of Chuang et al., US 2018/0249154 A1 (hereinafter “Chuang”).
With respect to claim 1, Coban discloses a method of decoding video data [abstract, par. 8], the method comprising: constructing, by a video decoder [FIG. 1, decoder 30] implemented in processing circuitry [FIG. 3], a candidate list of motion vector information for a portion of a current frame [abstract, par. 6]; receiving, by the video decoder, signaling information [par. 61 – ref. to syntax elements] indicating starting motion vector information of the candidate list of motion vector information, the starting motion vector information indicating an initial position in a reference frame [FIG. 5 (reference frame is 100), par. 79]; refining, by the video decoder, based on template matching, the starting motion vector information to determine refined motion vector information indicating a refined position in the reference frame that is within a search range from the initial position, wherein refining the starting motion vector information comprises selectively disabling sub-block motion refinement [FIG. 5, par. 79 – ref. to prediction blocks 106 or 108, located outside of reference picture boundary 102 relative to current PU 94, is clipped to relocate the prediction block within padding region 104]; 
With respect to claim 2, Coban and Chuang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Coban discloses wherein selectively disabling the sub-block motion refinement comprises determining whether the sub-block motion refinement is enabled based on a slice-level 
With respect to claim 3, Coban and Chuang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Coban discloses wherein selectively disabling the sub-block motion refinement comprises determining to disable the sub-block motion refinement for the portion of the current frame [par. 79, FIG. 5]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 4, Coban and Chuang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Chuang discloses wherein selectively disabling the sub-block motion refinement comprises determining to disable the sub-block motion refinement for one or more first sub-blocks of the portion of the current frame and to enable the sub-block motion refinement for one or more second sub-blocks of the portion of the current frame [pars. 11-12 and 14 – ref. to those sub-PU-level blocks for which diamond search and refinement is applied and those sub-PU-level blocks for which diamond search and refinement is not applied]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

With respect to claim 6, Coban and Chuang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Chuang discloses wherein selectively disabling the sub-block motion refinement comprises determining whether the sub-block motion refinement is enabled based on one or more of a block size of the portion of the current frame or a coding mode for the current frame [par. 69, FIG. 9]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claims 7-12, the claims are drawn to devices that perform a series of steps that are commensurate in scope with steps of claims 1-6, respectively. Therefore, claims 7-12 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-6, respectively.

With respect to claim 14, Coban and Chuang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 13. Furthermore, Coban discloses wherein the wireless communication device comprises a telephone handset [par. 22] and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data [pars. 23, 28]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 15, the claim recites limitations that are closely aligned with limitations of claim 1 except that in claim 1, the information for starting motion vector information of the candidate list of motion vector information is signaled in a syntax element by the encoder in the bitstream and received by the decoder whereas in claim 15, the decoder has the capability to detect the starting motion vector information. Coban in par. 61, allows for such operation by stating that “Video decoder 30 may receive the syntax elements at the video slice level and/or the video block level” 
With respect to claims 17-18, the claims are drawn to devices that perform a series of steps that are commensurate in scope with steps of claims 13-14, respectively with the exception that claims 13-14 are directed, respectively, to a wireless device and a telephone handset on the receiving side and claims 17-18 are directed, respectively, to the same on the transmitting side [see e.g. FIG. 1, pars. 26-27]. Therefore, claims 7-12 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-6, respectively.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Chuang et al., US 2019/0082192 A1 discloses method and apparatus for pattern-based motion vector derivation for video coding.
Huang et al., WO 2017/157281 A1, discloses method and apparatus for pattern-based motion vector derivation for video coding.
Chuang et al., US 2018/0199057 A1, discloses method and apparatus for candidate skipping for predictor refinement in video coding.
Shen et al., WO 2017/036414 A1, discloses method and apparatus for decoder side motion derivation for video coding.
Park et al., US 10,820,007 B2, discloses method and apparatus for decoding inter-layer video.
Park et al., US 2018/0007379 A1, discloses method and apparatus for decoding inter-layer video.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485